ST. PAUL, J.
I concur in the decree, and also in the opinion, except in so far as the latter may be construed to limit the right of action to electors or trace it to the provisions of the statute involved. I think that all who, by reason of permanent residence in a community, find themselves under thq necessity of relying constantly on the public service corporations thereof to supply their needs have a right to resist any illegal charge attempted by these corporations. And the fact that payment is insisted upon in advance of the service does not alter the measure of their right.